DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner’s Note
This Office Action is in response to application filed 04/21/2022, where claims 1-20 are currently pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 20 is rejected to because of the following:  claim 20 recites “the interface comprises a plurality of scrubbers including the first scrubber”.  The cited limitation is referring to a previously appeared element of “first scrubber”.  However, there is no such element in claim 16, which the instant claim depends from.  Therefore, it is unclear which element it is referring to.  As such, renders the claim indefinite.  It is suggested to amend the above limitation to recite “the interface comprises a plurality of scrubbers including a first scrubber” to overcome this rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 11, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guthery et al., (US 20180262452 A1) (hereinafter Guthery) in view of Taylor et al., (US 20180226101 A1) (hereinafter Taylor).

Referring to claim 1, Guthery teaches a computer-implemented method comprising: 
receiving, by a computing device (communication device, Abstract; “communication devices 102, including but not limited to PDAs, cellular phones, smart phones, laptops, tablet computers, and other mobile devices”, ¶ [0065]), selection of at least a portion of audio content for association with visual content (“(a) identifying text, via the user interface of a communication device, of a desired lyric phrase from within a pre-existing audio recording; (b) selecting visual data, such as an image or video, to be paired with the desired lyric phrase; (c) extracting audio substantially associated with the desired lyric phrase from the pre-existing recording into a desired audio clip…(e) creating the personalized message with the sender identification, the personalized text and access to the desired audio clip”, Abstract.  Examiner recognizes the portion of the selected audio content as the extracted audio substantially associated with the desired lyric phrase and the visual content as the visual data.) to be shared through a content provider system (“provide an option by which the user can share the video on one or more social media accounts 1806”, ¶ [0184].  Examiner recognizes the content provider system as the social media platform(s) which the one or more social media accounts are associated with).
Guthery teaches the limitations above; however, Guthery does not explicitly teach providing, by the computing device, an interface having a plurality of options associated with a plurality of animation techniques, each option of the plurality of options associated with a respective animation technique of the plurality of animation techniques; 
receiving, by the computing device, through the interface, a selected option of the plurality of options associated with the plurality of animation techniques; and 
generating, by the computing device, an animation of lyrics associated with the portion of audio content based on an animation technique associated with the selection option.
Taylor teaches providing, by the computing device, an interface having a plurality of options associated with a plurality of animation techniques, each option of the plurality of options associated with a respective animation technique of the plurality of animation techniques (“a user can use this technology to conveniently overlay animated text on top of video, in sequence with a pre-recorded lyrical song”, ¶ [0052]; “FIG. 2C illustrates a method 202 for pinning a text string to a video file. The method 300 also applies additional effects to highlighted text. At step 212 of the method 202, a user enters text (e.g., speech, lyrics, narrative, or instructions) into a text box…At step 232, a user highlights a word, or a group of words…The user can then change the…effect…of the selected text”, ¶ [0085], fig. 2C; “As social videos have become primarily text-driven, creators have begun to apply special effects to their text in order to catch the attention of the viewer and apply a unique style to their message. One text effect is ‘scale-to-fit’”, ¶ [0095]); 
receiving, by the computing device, through the interface, a selected option of the plurality of options associated with the plurality of animation techniques (“an action window with custom options associated with that selection of words appears. The user can then change the…effect…of the selected text”, ¶ [0085], fig. 2C); and 
generating, by the computing device, an animation of lyrics associated with the portion of audio content based on an animation technique associated with the selection option (“when an user touches a screen while using the visual media creation tool, a lyric may be generated at the location of the user's touch and can be accompanied by an effect previously selected by the user for the lyric or for the corresponding segment of music”, ¶ [0115], fig. 10).
Guthery and Taylor are analogous art to the claimed invention because they are concerning with GUI associated with lyrics (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Guthery and Taylor before them to modify the personalized message interface of Guthery to incorporate the function of setting effect for lyrics by Taylor.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Taylor (¶ [0052], [0085], [0095], [0115], figs. 2C and 10), because the function of setting effect for lyrics does not depend on the personalized message interface of Guthery.  That is the function of setting effect for lyrics performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to reduce time when creating a multimedia file as suggested by Taylor (Abstract).

Referring to claim 2, Guthery teaches the computer-implemented method of claim 1; however, Guthery does not explicitly teach the animation of lyrics is overlaid on the visual content during play of the audio content and the visual content.
Taylor further teaches the animation of lyrics is overlaid on the visual content during play of the audio content and the visual content (“The processor also displays the multimedia file with the sequence of text strings overlaid on the video manifestation of the music file”, ¶ [0009]; “a user can use this technology to conveniently overlay animated text on top of video, in sequence with a pre-recorded lyrical song”, ¶ [0052]).

Referring to claim 6, Guthery teaches limitations the computer-implemented method of claim 1 above; however, Guthery does not explicitly teach the plurality of animation techniques comprises at least one of a dynamic animation, a typewriter animation, a cube animation, or a karaoke animation.
Taylor further teaches the plurality of animation techniques comprises at least one of a dynamic animation, a typewriter animation, a cube animation, or a karaoke animation (“One text effect is ‘scale-to-fit’. For example, a creator can manually resize a word or sentence so it automatically stretches to the width of a bounding box, which in effect can add more emphasis to a particular word or phrase”, ¶ [0095]; “Automatic resizing in a video can address this problem by automatically stretching a line of text so it fills the bounding box…convert static text to dynamic text in real-time”, ¶ [0096]).

Regarding claims 11 and 12, these claims recite the system that performs the steps of the method of claims 1 and 2 respectively; therefore, the same rationale of rejection is applicable. 

Regarding claims 16 and 17, these claims recite the non-transitory computer-readable storage medium including instructions when executed, performs the steps of the method of claims 1 and 2 respectively; therefore, the same rationale of rejection is applicable. 


Claims 3-5, 7, 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guthery in view of Taylor as applied to claims 1, 11, and 16 above, and further in view of Evans, (US 20190172166 A1) (hereinafter Evans).

Referring to claim 3, Guthery further teaches the computer-implemented method of claim 1, wherein the audio content is associated with a song having the lyrics (“The method may include identifying text, via a user interface on or associated with the communication device, of a desired lyric phrase from within a pre-existing recording; extracting the audio substantially associated with the desired lyric phrase from the pre-existing recording into a desired audio clip”, ¶ [0016]).  Guthery further teaches moving a scrubber to a location of the first phrase (“potential user interface mechanism for identifying the text associated with the desired lyric phrase from a pre-existing recording.  By quickly dragging the user’s finger in a downward (or upward) motion on the touch screen additional lyrics 510 may be scrolled onto the screen”, ¶ [0093], fig. 5).
Guthery teaches the above limitations; however, Guthery does not explicitly teach each phrase in the lyrics associated with a corresponding time stamp of the song.
Taylor further teaches each phrase in the lyrics associated with a corresponding time stamp of the song (“The processor also associates each text string in the sequence of text strings with a corresponding timestamp in the plurality of timestamps based at least in part on a location of each text string in the plurality of text strings”, ¶ [0009]).
Guthery in view of Taylor teach the limitations above; however, Guthery in view of Taylor do not explicitly teach advancing a scrubber to a first time stamp associated with a first phrase in the lyrics…
Evans teaches advancing a scrubber to a first time stamp associated with a first phrase in the lyrics… (“As the song plays on the mobile computing device, lyrics display in a synchronous, smoothly scrolling teleprompter-type fashion. Each line of lyrics is, preferably, linked to a specific time within the song. A predetermined gesture (e.g., a swipe, a double-tap, a triple-tap, or similar, or movement of the line of lyrics to a static position indicator to indicate a desired playback location) jumps the song to that time of elapsed duration”, ¶ [0261]).
Guthery, Taylor, and Evans are analogous art to the claimed invention because they are concerning with presenting and manipulating lyrics associated with a media content (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed inventio having Guthery in view of Taylor and Evans before them to modify the personalized message interface of Guthery in view of Taylor to incorporate the function of jumping to a desired playback location with a gesture as taught by Evans.  One of ordinary skill in the art would have combined the elements using known methods as disclosed by Evans (¶ [0259]-[0261]), because the function of jumping to a desired playback location with a gesture does not depend on the personalized message interface.  That is the function of jumping to a desired playback location with a gesture performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would be predictable to one of ordinary skill in the art.  The motivation to combine would have been to increase the efficiency of the interface by quickly navigate between different playback location as suggested by Evans (¶ [0261]).

Referring to claim 4, Guthery in view of Taylor teach limitations above; however, Guthery in view of Taylor do not explicitly teach navigating to different portions of the song by scrolling the lyrics through touchscreen gestures applied to the first scrubber.
Evans further teaches navigating to different portions of the song by scrolling the lyrics through touchscreen gestures applied to the first scrubber (“As the song plays on the mobile computing device, lyrics display in a synchronous, smoothly scrolling teleprompter-type fashion. Each line of lyrics is, preferably, linked to a specific time within the song. A predetermined gesture (e.g., a swipe, a double-tap, a triple-tap, or similar, or movement of the line of lyrics to a static position indicator to indicate a desired playback location) jumps the song to that time of elapsed duration”, ¶ [0261]).

Referring to claim 5, Guthery further teaches the computer-implemented method of claim 3, wherein the interface comprises a plurality of scrubbers including the first scrubber (“By pressing the play button in audio bar 755, the recipient accesses the desired audio clip included by the sender in the personalized message and the audio begins to play via the speaker associated with communication device 102”, ¶ [0098], fig. 7A; “a process indicator in audio bar 755 may show timing information associated with the current playback of the audio snippet.  A pause button is also illustrated and would have the functionality widely understood by end users”, ¶ [0100], fig. 7B.  Examiner notes the audio bar illustrated and described by Guthery is a well-known GUI element for playing media item(s) having the well-known function of allowing the user to select different portion(s) of the media item(s) to playback by manipulating the audio bar; “quickly dragging the user’s finger in a downward (or upward) motion on the touch screen additional lyrics 510 may be scrolled onto the screen”, ¶ [0093], fig. 5).

Referring to claim 7, Guthery teaches the limitations above; however Guthery does not explicitly teach the dynamic animation is associated with presentation of a lyrical phrase in a word-by-word manner for a time period such that each word is presented during a portion of the time period.
Taylor further teaches the dynamic animation is associated with presentation of a lyrical phrase in a word-by-word manner for a time period such that each word is presented during a portion of the time period (“FIG. 2C illustrates a method 202 for pinning a text string to a video file. The method 300 also applies additional effects to highlighted text…At step 222, a pin to video action associates a video with the individual line, and a trim action allows a user to manually enter the start and end points of the selected video. At step 232, a user highlights a word…In response, an action window with custom options associated with that selection of words appears. The user can then change the…effect…of the selected text”, ¶ [0085], fig. 2C).

Regarding claims 13-15, these claims recite the system that performs the steps of the method of claims 3-5 respectively; therefore, the same rationale of rejection is applicable. 

Regarding claims 18 and 19, these claims recite the non-transitory computer-readable storage medium including instructions when executed, performs the steps of the method of claims 3 and 4 respectively; therefore, the same rationale of rejection is applicable. 

Referring to claim 20, Guthery further teaches the non-transitory computer-readable storage medium of claim 16, wherein the interface comprises a plurality of scrubbers including the first scrubber (“By pressing the play button in audio bar 755, the recipient accesses the desired audio clip included by the sender in the personalized message and the audio begins to play via the speaker associated with communication device 102”, ¶ [0098], fig. 7A; “a process indicator in audio bar 755 may show timing information associated with the current playback of the audio snippet.  A pause button is also illustrated and would have the functionality widely understood by end users”, ¶ [0100], fig. 7B.  Examiner notes the audio bar illustrated and described by Guthery is a well-known GUI element for playing media item(s) having the well-known function of allowing the user to select different portion(s) of the media item(s) to playback by manipulating the audio bar; “quickly dragging the user’s finger in a downward (or upward) motion on the touch screen additional lyrics 510 may be scrolled onto the screen”, ¶ [0093], fig. 5).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Guthery in view of Taylor and Evans as applied to claim 4 above, and further in view of Srivastava, (“7 Best Free Lyric Video Maker Software For Windows”) (hereinafter Srivastava).

Referring to claim 8, Guthery in view of Taylor and Evans teach the computer-implemented method of claim 4; however, Guthery in view of Taylor and Evans do not explicitly teach the typewriter animation is associated with presentation of a lyrical phrase such that characters of a word are sequentially presented.
Srivastava teaches the typewriter animation is associated with presentation of a lyrical phrase such that characters of a word are sequentially presented (“You can then add animations to lyrics (fade in, typewriter, flashing, moving titles, and more) and modify lyrics font (color, size, font type, alignment, etc.)”, 5:11-12).
Guthery, Taylor, Evans, and Srivastava are analogous art to the claimed invention because they are concerning with displaying and manipulating lyrics associated with a media content (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Guthery in view of Taylor and Evans, and Srivastava before them to substitute a typewriter lyric animation function as taught by Srivastava for a generic lyric animation of Guthery in view of Taylor and Evans.  Because both Guthery in view of Taylor and Evans, and Srivastava teach methods of modifying display characteristics of lyrics, it would have been obvious to one skilled in the art to substitute one known method for the other to achieve the predictable result of presenting lyric phrases.  The motivation would have been to create a more visually interesting user interface by adding typewriter animation.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Guthery in view of Taylor and Evans as applied to claim 4 above, and further in view of Harada et al., (US 20100293464 A1) (hereinafter Harada).

Referring to claim 9, Guthery in view of Taylor and Evans teach the computer-implemented method of claim 4; however, Guthery in view of Taylor and Evans do not explicitly teach the cube animation is associated with a maximum number of lines per lyrical phrase determined for a viewport size, each phrase centered within a viewport over the maximum number of lines.
Harada teaches the cube animation is associated with a maximum number of lines per lyrical phrase determined for a viewport (lyrics phrase displaying area 65, ¶ [0170], fig. 5) size, each phrase centered within a viewport over the maximum number of lines (“The storage unit 330 stores therein the music data, the lyrics data, the maximum number of displayable characters, and the number of displayable lines”, ¶ [0169]; “the number of the displayable lines is the number of lines that can be displayed in the lyrics phrase displaying area 65”, ¶ [0170], fig. 5; “upon displaying the lyrics phrase, the mobile telephone 300…inserts a line feed to the lyrics phrase, or divides the lyrics phrase in each of the display times based on the maximum number of the displayable characters and the number of the displayable lines”, ¶ [0191]).
Guthery, Taylor, Evans, and Harada are analogous art to the claimed invention because they are concerning with displaying and manipulating lyrics associated with a media content (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Guthery in view of Taylor and Evans and Harada before them to modify the personalized message interface of Guthery in view of Taylor and Evans to incorporate the function of presenting lines of lyrics in a phrase according to a maximum number of displayable lines as taught by Harada.  One of ordinary skill in the art would have combined the elements using known methods as disclosed by Harada (¶ [0169], [0170], [0177]-[0181], and [0189]-[0191]), because the function of presenting lines of lyrics in a phrase according to a maximum number of displayable lines does not depend on the functionality of the personalized message interface.  That is the function of presenting lines of lyrics in a phrase according to maximum number of displayable lines performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would be predictable to one of ordinary skill in the art.  The motivation to combine would have been to increase readability of the lyrics without attempting to fit more lines of text than can be displayed in a given display area.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guthery in view of Taylor and Evans as applied to claim 4 above, and further in view of Zhang et al., (US 20140310269 A1) (hereinafter Zhang).

Referring to claim 10, Guthery in view of Taylor and Evans teach the computer-implemented method of claim 4; however, Guthery in view of Taylor and Evans do not explicitly teach the karaoke animation is associated with i) an active phrase that is emphasized when an audio segment corresponding to the active phrase is played and ii) new phrases that are faded into a viewport while phrases corresponding to audio segments already played are faded out of the viewport.
Zhang teaches the karaoke animation is associated with i) an active phrase that is emphasized when an audio segment corresponding to the active phrase is played and ii) new phrases that are faded into a viewport (central region of the user interface 708 shown in figure 7C where the lyrics 724a-c are shown, fig. 7C) while phrases corresponding to audio segments already played are faded out of the viewport (“In FIG. 7C, the attribute information displayed in user interface 708 also includes…lyrics 724, where lyrics 724 are synchronized with the environmental audio data based on a time indicator provided in the attribute information.  In FIG. 7C, a current line or sentence of lyrics 724b for the media item is displayed in a primary display position, the previous line or sentence of lyrics 724a is faded out, and a text line or sentence of lyrics 724c is faded in”, ¶ [0098], fig. 7C).
Guthery, Taylor, Evans, and Zhang are analogous art to the claimed invention because they are concerning with displaying and manipulating lyrics associated with a media content (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Guthery in view of Taylor and Evans and Zhang before them to substitute a fade in/out lyric animation function as taught by Zhang for a generic lyric animation function of Guthery in view of Taylor and Evans.  Because both Guthery in view of Taylor and Evans and Zhang teach methods of modifying display characteristics of lyrics, it would have been obvious to one skilled in the art to substitute one known method for the other to achieve the predictable result of presenting lyric phrases.  The motivation would have been to create a more visually interesting user interface by adding fade visual effect to lyrics.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20190354272 (Steinwedel) – discloses an interface presented on a mobile device that provides scrolling presentation of lyrics, wherein the current point in the presentation of lyrics and the performance timeline are depicted.
US 20160011761 (Latin-Stoermer) – discloses an interface presented on a touch display device, where the interface in response to the user selecting a particular lyric line present the song to jump to the corresponding portion.
US 20180190253 (O’Driscoll) – discloses a method of providing live lyrics overlay in a messaging environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Primary Examiner, Art Unit 2144